As filed with the Securities and Exchange Commission on July 26, 2013 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LITHIA MOTORS, INC. (Exact name of registrant as specified in its charter) OREGON 93-0572810 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification No.) 150 N. Bartlett Street, Medford, Oregon (Address of Principal (Zip Code) Executive Offices) 2 LITHIA MOTORS, INC. SALARY REDUCTION PROFIT SHARING PLAN AND LITHIA MOTORS, INC. Executive Management Non-Qualified Deferred Compensation and Long-Term Incentive Plan (Full title of plans) Bryan B. DeBoer President and Chief Executive Officer Lithia Motors, Inc. 150 N. Bartlett Street Medford, Oregon (Name and address of agent for service) Telephone number, including area code, of agent for service: (541) 776-6401 Copy to: James M. Kearney Stoel Rives LLP ifth Avenue, Suite 2600 Portland, Oregon 97204-1268 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ (Do not check if a small reporting company) Smaller reporting company ☐ CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Proposed Maximum Amount to Be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Class A Common Stock Class A Common Stock Deferred Compensation Obligations (payable in cash) (3) N/A Total $ Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(h) under the Securities Act of 1933. The calculation of the registration fee is based on $58.99 per share, which was the average of the high and low prices of the Common Stock on the New York Stock Exchange on July 19, 2013 as reported in The Wall Street Journal . In addition, pursuant to Rule 416(c) under the Securities Act of 1933, this registration statement also covers an indeterminate amount of interests to be offered or sold pursuant to the Salary Reduction Profit Sharing Plan (the “401(k) Plan”). The Deferred Compensation Obligations are unsecured obligations of the Company to pay deferred compensation in the future in accordance with the terms of the Executive Management Non-Qualified Deferred Compensation and Long-Term Incentive Plan. Deferred compensation will be paid in cash. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.
